Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156086(63)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  RITA KENDZIERSKI, BONNIE HAINES,                                                                         Kurtis T. Wilder,
  GREG DENNIS, LOUISE BERTOLINI, JOHN                                                                                  Justices
  BARKER, JAMES COWAN, VINCENT
  POWIERSKI, ROBERT STANLEY, ALAN
  MOROSCHAN, and GAER GUERBER, on
  Behalf of Themselves and All Others Similarly
  Situated,
               Plaintiffs-Appellees,
                                                                     SC: 156086
  v                                                                  COA: 328929
                                                                     Macomb CC: 2010-001380-CK
  MACOMB COUNTY,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the motion of the Public Corporation Law Section of
  the State Bar of Michigan, the Michigan Municipal League, the Michigan Association of
  Counties, and the Michigan Townships Association to file a brief amicus curiae in
  support of the application for leave to appeal is GRANTED. The amicus brief submitted
  on August 28, 2017, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2017

                                                                                Clerk